Exhibit 10.7.14
EXECUTION VERSION
AMENDMENT AGREEMENT NO. 1
to that certain
AMENDED AND RESTATED CREDIT AGREEMENT
     This AMENDMENT AGREEMENT NO. 1 TO THAT CERTAIN AMENDED AND RESTATED CREDIT
AGREEMENT (this “Amendment”) dated as of August 27, 2010, among (a) HARRIS
INTERACTIVE INC. (the “Borrower”), (b) JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as administrative agent (the “Administrative Agent”) for itself and
the other lenders (the “Lenders”) who are or may become party to the Amended and
Restated Credit Agreement dated as of June 30, 2010 (as amended, restated,
supplemented or otherwise modified, and in effect from time to time, the “Credit
Agreement”) among the Borrower, the Administrative Agent, the Lenders and the
Issuing Bank; and (c) the Lenders signatory hereto.
     WHEREAS, the Borrower, Lenders and the Administrative Agent have agreed to
amend certain provisions of the Credit Agreement as more fully provided herein;
     NOW, THEREFORE, in consideration of the mutual agreements contained in the
Credit Agreement, herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
     Section 1. Defined Terms. Capitalized terms used but not defined herein
shall have the same meanings herein as in the Credit Agreement.
     Section 2. Amendments to the Credit Agreement.
     (a) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following definitions in the correct alphabetical order:
     “Banking Services” means each and any of the following bank services
provided to any Loan Party or any Subsidiary by JPMorgan Chase Bank, National
Association or any of its Affiliates: (a) credit cards for commercial customers
(including, without limitation, “commercial credit cards” and purchasing cards),
(b) stored value cards and (c) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).
     “Banking Services Obligations” means any and all obligations of the Loan
Parties or any Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

 



--------------------------------------------------------------------------------



 



     (b) Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of “Obligations” in its entirety as follows:
     “Obligations” means (a) all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under this
Agreement or any other Loan Document or otherwise with respect to any Loan or
Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against the any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (b) all obligations under any Swap Contract between the
Borrower and any Lender or any Affiliate of any Lender to the extent permitted
under Section 6.5, and (c) all Banking Services Obligations of the Borrower, any
other Loan Party or any Subsidiary.
     (c) Section 6.1(d) of the Credit Agreement is hereby amended and restated
in its entirety as follows:
     ”(d) Guarantees by (i) the Borrower of any Indebtedness of any Loan Party,
(ii) the Borrower of any Banking Services Obligations of any Guarantor or other
Subsidiary and (iii) any Subsidiary of the Borrower of Indebtedness of the
Borrower;”
     Section 3. Affirmation and Acknowledgment of the Borrower. The Borrower
hereby ratifies and confirms all of its Obligations (as such term is amended
hereby) to the Lenders, Issuing Bank and the Administrative Agent, including,
without limitation, the Loans, and the Borrower hereby affirms its absolute and
unconditional promise to pay to the Lenders, the Issuing Bank and the
Administrative Agent the Loans and all other amounts due under the Credit
Agreement as amended hereby. The Borrower hereby confirms that the Obligations
are secured pursuant to the Collateral Documents and pursuant to all other
instruments and documents executed and delivered by the Borrower as security for
the Obligations; provided however that the Banking Services Obligations are not
secured by the foreign law governed pledge agreements entered into by any Loan
Party with respect to the pledge of stock of such Loan Party’s Foreign
Subsidiary.
     Section 4. Conditions to Effectiveness. This Amendment shall become
effective subject to:
     (a) the receipt by the Administrative Agent (or its counsel) from each of
the Borrower, the Administrative Agent and the Lenders, of either (i) an
original counterpart of this Amendment signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include facsimile transmission of a signed signature page of this Amendment)
that such party has signed a counterpart of this Amendment;

 



--------------------------------------------------------------------------------



 



     (b) the receipt by the Administrative Agent (or its counsel) from each of
the Loan Parties, of either (i) an original counterpart of the Loan Parties’
acknowledgment attached to this Amendment signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include facsimile transmission of a signed signature page of this Amendment)
that such party has signed a counterpart of the Loan Parties’ acknowledgement,
and
     (c) the receipt by the Administrative Agent (or its counsel) from the
Borrower, of either (i) an original counterpart of the Borrower’s signature page
to that certain parent guaranty pursuant to which the Borrower guarantees the
Bank Services Obligations of any of its Subsidiaries (the “Parent Guaranty”), or
(ii) written evidence satisfactory to the Administrative Agent (which may
include facsimile transmission of a signed signature page of this Amendment)
that the Borrower has signed a counterpart of the Parent Guaranty.
     Section 5. Miscellaneous Provisions.
     (a) Except as otherwise expressly provided by this Amendment, all of the
terms, conditions and provisions of the Credit Agreement shall remain the same.
It is declared and agreed by each of the parties hereto that the Credit
Agreement, as amended hereby, shall continue in full force and effect, and that
this Amendment and the Credit Agreement shall be read and construed as one
instrument.
     (b) This Amendment shall be construed in accordance with and governed by
the internal law of the State of New York (including Section 5-1401 and
Section 5-1402 of the General Obligations laws of the State of New York).
     (c) This Amendment shall constitute a Loan Document under the Credit
Agreement and all obligations included in this Amendment (including, without
limitation, all obligations for the payment of principal, interest, fees and
other amounts and expenses) shall constitute Obligations under the Credit
Agreement and be secured by the Collateral Documents securing the Obligations
other than the foreign law governed pledge agreements entered into by any Loan
Party with respect to the pledge of stock of such Loan Party’s Foreign
Subsidiary.
     (d) Any failure by the Borrower or the Loan Parties to comply with any of
the terms and conditions of this Amendment shall constitute an immediate Event
of Default.
     (e) This Amendment may be executed in any number of counterparts, each of
which shall constitute an original, but all such counterparts shall together
constitute but one contract. In making proof of this Amendment it shall not be
necessary to produce or account for more than one counterpart signed by each
party hereto by and against which enforcement hereof is sought. Delivery of an
executed counterpart of a signature page of this Amendment by telecopy or other
electronic method of transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.

 



--------------------------------------------------------------------------------



 



     (f) The Borrower hereby agrees to pay to the Administrative Agent, on
demand by the Administrative Agent, all reasonable out-of-pocket costs and
expenses incurred or sustained by the Administrative Agent in connection with
the preparation of this Amendment and any documentation executed in connection
with this Amendment (including reasonable legal fees).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first written above.

            HARRIS INTERACTIVE INC.
      By:   /s/ Eric W. Narowski         Eric W. Narowski        Interim Chief
Financial Officer   

 



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent
      By:   /s/ Thomas C. Strasenburgh         Name:   Thomas C. Strasenburgh   
    Title:   Vice President        JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
Lender
      By:   /s/ Thomas C. Strasenburgh         Name:   Thomas C. Strasenburgh   
    Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

Loan Parties’ Acknowledgement
     Each of the undersigned Loan Parties hereby (a) acknowledges and consents
to the foregoing Amendment and the Borrower’s execution thereof; (b) ratifies
and confirms all of their respective obligations and liabilities under the Loan
Documents to which any of them is a party and ratifies and confirms that such
obligations and liabilities extend to and continue in effect with respect to,
and continue to guarantee and secure, as applicable, the Obligations of each
other Loan Party under the Loan Documents; (c) acknowledges and confirms that
the liens and security interests granted pursuant to the Loan Documents are and
continue to be valid and perfected first priority liens and security interests
(subject only to Permitted Encumbrances) that secure all of the Obligations on
and after the date hereof, provided however that the Banking Services
Obligations are not secured by the foreign law governed pledge agreements
entered into by any Loan Party with respect to the pledge of stock of such Loan
Party’s Foreign Subsidiary; and (d) acknowledges, affirms and agrees that, as of
the date hereof, such Loan Party does not have any defense, claim, cause of
action, counterclaim, offset or right of recoupment of any kind or nature
against any of their respective obligations, indebtedness or liabilities to the
Administrative Agent, the Issuing Bank or any Lender.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



            Loan Parties:

HARRIS INTERACTIVE INTERNATIONAL INC.
WIRTHLIN WORLDWIDE, LLC
THE WIRTHLIN GROUP INTERNATIONAL, L.L.C.
LOUIS HARRIS & ASSOCIATES, INC.
HARRIS INTERACTIVE ASIA, LLC
GSBC OHIO CORPORATION
      By:   /s/ Eric W. Narowski         Eric W. Narowski        Interim Chief
Financial Officer     

 